Name: Commission Regulation (EC) No 202/98 of 26 January 1998 amending Regulation (EEC) No 4056/87 laying down the methods of analysis and other technical provisions necessary for the application of the export procedure for goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade;  tariff policy;  consumption;  natural and applied sciences;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R0202Commission Regulation (EC) No 202/98 of 26 January 1998 amending Regulation (EEC) No 4056/87 laying down the methods of analysis and other technical provisions necessary for the application of the export procedure for goods not covered by Annex II to the Treaty Official Journal L 021 , 28/01/1998 P. 0005 - 0005COMMISSION REGULATION (EC) No 202/98 of 26 January 1998 amending Regulation (EEC) No 4056/87 laying down the methods of analysis and other technical provisions necessary for the application of the export procedure for goods not covered by Annex II to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 2509/97 (2), and in particular Article 9 thereof,Whereas in order to ensure that goods subject to Council Regulation (EC) No 3448/93 (3) receive uniform treatment on export throughout the Community, the provisions of Commission Regulation (EEC) No 4056/87 (4) concerning determination of milk fats should be amended;Whereas studies and tests carried out by the laboratories responsible for such testing indicate that the most appropriate procedure is the one laid down in Article 1;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, Tariff and Statistical Nomenclature Section,HAS ADOPTED THIS REGULATION:Article 1 Article 2(3) of Regulation (EEC) No 4056/87 is hereby replaced by the following text:'3. Milk fat contentFor the purposes of determining the milk fat content, a method based on extraction with light petroleum, preceded by hydrolysis with hydrochloric acid and followed by gas chromatography of the methyl esters of the fatty acids, shall be used. If the presence of milk fats is detected, the percentage proportion thereof shall be calculated by multiplying the percentage concentration of methyl butyrate by 25, multiplying the product by the total percentage fat content by weight of the goods and dividing by 100.`Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 January 1998.For the CommissionMario MONTIMember of the Commission(1) OJ L 256, 7. 9. 1987, p. 1.(2) OJ L 345, 16. 12. 1997, p. 44.(3) OJ L 318, 20. 12. 1993, p. 18.(4) OJ L 379, 31. 12. 1987, p. 29.